




Exhibit 10.14
NOTICE OF RESTRICTED STOCK UNIT AWARD
under the
ALBEMARLE CORPORATION 2008 INCENTIVE PLAN
This AWARD, made as of the 1st day of April 2015, by Albemarle Corporation, a
Virginia corporation (the "Company"), to XXXX ("Participant"), is made pursuant
to and subject to the provisions of the Company's 2008 Incentive Plan (the
"Plan"). All terms that are used herein that are defined in the Plan shall have
the same meanings given them in the Plan.
Contingent Restricted Stock Units
1.Grant Date. Pursuant to the Plan, the Company, on April 1, 2015 (the "Grant
Date"), granted Participant an incentive award ("Award") in the form of XXXX
Restricted Stock Units, subject to the terms and conditions of the Plan and
subject to the terms and conditions set forth herein.
2.Accounts. Restricted Stock Units granted to Participant shall be credited to
an account (the "Account") established and maintained for Participant. A
Participant's Account shall be the record of Restricted Stock Units granted to
the Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.
3.Terms and Conditions. Except as otherwise provided herein, the Restricted
Stock Units shall remain nonvested and subject to substantial risk of
forfeiture.
Valuation of Restricted Stock Units
4.Value of Units. The value of each Restricted Stock Unit on any date shall be
equal to the value of one share of the Company's Common Stock on such date.
5.Value of Stock. For purposes of this Award, the value of the Company's Common
Stock is the Fair Market Value of the Stock (as defined in the Plan) on the
relevant date.
Vesting of Restricted Stock Units
6.Vesting. Participant's interest in 100% of the Restricted Stock Units shall
become vested and non-forfeitable on the third anniversary of the Grant Date.
Termination of Employment During the Vesting Period
7.Death or Disability. Anything in this Notice of Award to the contrary
notwithstanding, if Participant dies or becomes Disabled while in the employ of
the Company or an Affiliate and prior to the




--------------------------------------------------------------------------------




forfeiture of the Restricted Stock Units under paragraph 8, all Restricted Stock
Units that are forfeitable shall become non-forfeitable as of the date of
Participant's death or Disability, as the case may be. For purposes of this
Award, "Disabled" means a Participant's permanent and total disability within
the meaning of Section 22(e)(3) of the Code.
8.Forfeiture. Subject to paragraph 18 hereof, all Restricted Stock Units that
are forfeitable shall be forfeited if Participant's employment with the Company
or an Affiliate terminates for any reason except the Participant's death or
Disability.
Payment of Awards
9.Time of Payment. Payment of Participant's Restricted Stock Units shall be made
as soon as practicable after the Units have become non-forfeitable, but in no
event later than March 15th of the calendar year after the year in which the
Units become non-forfeitable.
10.Form of Payment. The vested Restricted Stock Units shall be paid in whole
shares of the Company's Common Stock.
11.Death of Participant. If Participant dies prior to the payment of his or her
non-forfeitable Restricted Stock Units, such Units shall be paid to his or her
Beneficiary. Participant shall have the right to designate a Beneficiary in
accordance with procedures established under the Plan for such purpose. If
Participant fails to designate a Beneficiary, or if at the time of the
Participant's death there is no surviving Beneficiary, any amounts payable will
be paid to the Participant's estate.
12.Taxes. The Company will withhold from the Award the number of shares of
Common Stock necessary to satisfy Federal tax-withholding requirements and state
and local tax-withholding requirements with respect to the state and locality
designated by the Participant as their place of residence in the Company's
system of record at the time the Award becomes taxable, except to the extent
otherwise determined to be required by the Company, subject, however, to any
special rules or provisions that may apply to Participants who are non-US
employees (working inside or outside of the United States) or US employees
working outside of the United States. It is the Participant's responsibility to
properly report all income and remit all Federal, state, and local taxes that
may be due to the relevant taxing authorities as the result of receiving this
Award.
General Provisions
13.No Right to Continued Employment. Neither this Award nor the granting or
vesting of Restricted Stock Units shall confer upon Participant any right with
respect to continuance of employment




--------------------------------------------------------------------------------




by the Company or an Affiliate, nor shall it interfere in any way with the right
of the Company or an Affiliate to terminate the Participant's employment at any
time.
14.Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this grant shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.
15.Governing Law. This Award shall be governed by the laws of the Commonwealth
of Virginia and applicable Federal law. All disputes arising under this Award
shall be adjudicated solely within the state or Federal courts located within
the Commonwealth of Virginia.
16.Conflicts. (a) In the event of any conflict between the provisions of the
Plan as in effect on the Grant Date and the provisions of this Award, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Grant Date.
(b)In the event of any conflict between the provisions of this Award and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement entered
between the Participant and the Company, the provisions of this Award shall
govern.
17.Binding Effect. Subject to the limitations stated above and in the Plan, this
Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.
18.Change in Control. Anything in this Notice of Award to the contrary
notwithstanding, upon a Change in Control (as defined in the Plan) prior to the
forfeiture of the Restricted Stock Units under paragraph 8, the Participant's
Restricted Stock Units shall be fully vested and paid.
IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.
ALBEMARLE CORPORATION
By
 









--------------------------------------------------------------------------------










